Citation Nr: 0428889	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1953.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a VA compensation examination in July 1996, the RO 
and the veteran's representative agreed that he should have 
another examination to facilitate application of then-
recently amended rating criteria.  The change in the criteria 
made pulmonary function data particularly relevant.  See 
38 C.F.R. § 3.97, Diagnostic Code 6846 (2003) (referencing 
pulmonary function data of Diagnostic Code 6600 as rating 
criteria under certain circumstances).  

Subsequent examination reports have been inadequate for 
several reasons.  In February 1998, the examiner made a 
diagnosis unsupported by clinical findings and long 
disproved.  A planned pulmonary function test was not 
performed.  An ECG was done to diagnose or rule out cor 
pulmonale, but a physician's evaluation was not reported.  A 
June 1998 VA examination report was uninformative about the 
severity of the veteran's service-connected sarcoid; a 
pulmonary function test was not performed.  In January 1999, 
the veteran attempted but was unable to perform a pulmonary 
function test.

An August 2002 VA examination to evaluate diabetes mellitus 
noted that sarcoid was unchanged, but without identification 
of a reference point.  The veteran reported a history of 
shortness of breath and completed a pulmonary function test.  
The examiner reported the test findings.  Without further 
explanation, they appear worse after bronchodilator 
medication than before, but the examiner reported the data as 
showing marked improvement.  The pulmonary function test 
report might be adequate to rate the veteran's sarcoidosis, 
if a physician reported whether the results were related to 
sarcoidosis, but the examiner did not report the cause of the 
abnormal test results.

Apparently, the veteran is now suffering from mental 
impairment from a stroke and other medical conditions.  It 
appears further examination could be unusually burdensome on 
the veteran, difficult, and unproductive.  It may be possible 
to spare the veteran further examination by obtaining an 
addendum to the examinations performed in connection with 
this claim addressing the points set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
March 2004 to the present.

2.  Request a VA physician to review the 
veteran's claims file to provide an 
opinion whether any of medical records of 
January 1996 to March 2004, show active 
sarcoidosis, pulmonary or extrapulmonary, 
or residuals of sarcoidosis, pulmonary or 
extrapulmonary.

?	The reviewer must review the medical 
records in the claims folder 
generally for background, with 
particular attention to pulmonary 
function tests of January 1996 and 
August 2002, the compensation 
examination reports of July 1996, 
February and June 1998, and August 
2002, the hospital summaries, 
pulmonary function test reports of 
January 1996 and August 2002, chest 
x-ray reports, ECG reports, and 
outpatient medical records and data 
to form an opinion about the status 
and severity of sarcoidosis and any 
residuals from at least January 1996 
to the present.

?	The report is to identify signs and 
symptoms of sarcoidosis, if any, and 
comment whether any of the medical 
records show active sarcoidosis or 
residuals of previously active 
sarcoidosis, noting any changes 
during the period January 1996 
through March 2004.

?	The report is to provide an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that the August 2002 pulmonary 
function test results are related to 
sarcoidosis.

?	If and only if the objectives set 
forth above for review of the 
records and medical opinion cannot 
be achieved without examination of 
the veteran schedule the veteran for 
VA examination with pulmonary 
function testing, including DLCO, 
chest x-ray, and any other indicated 
studies to determine the status and 
severity of sarcoidosis, any 
extrapulmonary sarcoid involvement, 
and any residuals of sarcoidosis.

3.  Readjudicate the claim at issue, 
considering the rating criteria 
effective both before and after 
October 7, 1996.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




